Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 1 of 10



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

     ALFRED VILLODAS,

             Plaintiff,
     v.
                                                             CASE NO.:
     CAPITAL ONE BANK, (USA), N.A.,

             Defendant.
                                                        /

                                                  COMPLAINT

           1.       Unwanted “Robocalls” are the #1 consumer complaint in America today.

 Americans were bombarded with 4.6 billion robocalls last month.1

           2.       The people complaining about harassing robocalls is increasing at an alarming rate.

           3.       Capital One Bank (USA), N.A. (“Capital One Bank”) robocalled the Plaintiff over

 75 times.

           4.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

 modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force

 the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

 137 Cong. Rec. 30, 821 (1991).               Senator Hollings presumably intended to give telephone

 subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

 Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014). Despite the penalties put in place over 26

 years ago, robocall abuse continues to skyrocket.

           5.       Plaintiff, Alfred Villodas, alleges Defendant, Capital One Bank (USA), N.A.,

 robocalled him more than 75 times in stark violation of the Telephone Consumer Protection Act,



 1
     YoumailRobocall Index, available at http://Robocallindex.com
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 2 of 10



 47 U.S.C. § 227 et seq. (“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §

 559.55 et seq. (“FCCPA”), and Invasion of Privacy (“IOP).

        6.      Robocalls are very inexpensive to make. As was noted in a Senate hearing on the

 subject: “With such a cheap and scalable business model, bad actors can blast literally tens of

 millions of illegal robocalls over the course of a single day at less than 1 cent per minute.” Stopping

 Fraudulent Robocall Scams: Can More Be Done?: Hearing Before the Subcomm. on Consumer

 Prot., Prod. Safety, and Ins. of the S. Comm. on Commerce, Sci., and Transp., 113 Cong. 113-117

 (2013) (statement of Lois Greisman, Assoc. Director, Division of Marketing Practices, Bureau of

 Consumer Protection, Federal Trade Commission).

        7.      The TCPA was enacted to prevent companies like Capital One Bank from invading

 American citizens’ privacy and prevent illegal robocalls.

        8.      Congress enacted the TCPA to prevent real harm. Congress found that "automated

 or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

 decided that "banning" such calls made without consent was "the only effective means of

 protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,

 §§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC,

 132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

        9.      According to findings by the FCC—the agency Congress vested with authority to

 issue regulations implementing the TCPA—such calls are prohibited because, as Congress found,

 automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

 solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

 wireless customers are charged for incoming calls whether they pay in advance or after the minutes

 are used.

                                                    2
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 3 of 10



                                   JURISDICTION AND VENUE

        10.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

 28 U.S.C. §1331.

        11.      Violations described in the Complaint occurred while Plaintiff was in Cutler Bay,

 Florida.

        12.      This private cause of action is a straightforward provision designed to achieve a

 straightforward result. Congress enacted the law to protect against invasions of privacy that were

 harming people. The law empowers each person to protection his own personal rights. Violations

 of the law are clear, as in the remedy. Krakauer v. Dish Network, L.L.C., No. 18-1518, 2019 WL

 2292196 at *2 (4th Cir. May 30, 2019).

                                        FACTUAL ALLEGATIONS

        13.      Plaintiff is a natural person and citizen of the State of Florida, residing in Cutler

 Bay, Florida.

        14.      Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

        15.      Plaintiff is an “alleged debtor.”

        16.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

 1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        17.      Defendant is a corporation with its principal place of business in Virginia, and

 conducts business in the State of Florida.

        18.      Defendant is a “debt collector” as defined by Florida Statute § 559.55(7).

        19.      The debt that is the subject matter of this complaint is a “consumer debt” as defined

 by Florida Statute § 559.55(6).



                                                     3
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 4 of 10



        20.     Plaintiff is the regular user and carrier of the cellular telephone number at issue,

 (786) 316-6164.

        21.     Plaintiff was the “called party” during each phone call subject to this lawsuit.

        22.     Defendant intentionally harassed Plaintiff on numerous occasions by calling

 several times during one day, and on back to back days, at such a pace and frequency as can

 reasonably be expected to harass.

        23.         “Express consent” is narrowly construed by the Courts.

        24.     It is the Defendant’s burden to prove they had “express consent” per the TCPA to

 call the Plaintiff on his cell phone using an “automatic telephone dialing system” (ATDS).

        25.     It is the Defendant’s burden to prove they had “express consent” per the TCPA to

 call the Plaintiff on his cell phone using an ATDS for each account they were calling on.

        26.     Defendant was put on notice Plaintiff did not want the Defendant contacting him.

        27.     Defendant was told repeatedly that Plaintiff was unable to pay and was dealing with

 severe medical issues yet the harassing calls continued.

        28.     Plaintiff expressly revoked any express consent Defendant may have mistakenly

 believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone

 number by the use of an ATDS or a pre-recorded or artificial voice.

        29.     Defendant attempted to collect a debt from the Plaintiff by this campaign of

 telephone calls.

        30.     Defendant made at least one call to (786) 316-6164.

        31.     Defendant made at least one call to (786) 316-6164 using an ATDS.

        32.     Defendant made at least one call to (786) 316-6164 using a pre-recorded message.

        33.     Defendant made at least seventy five (75) calls to (786) 316-6164.

                                                    4
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 5 of 10



        34.     Each call the Defendant made to (786) 316-6164 in the last four years was made

 using an ATDS.

        35.     Defendant has called other people’s cell phones without their express consent.

        36.     Each call the Defendant made to the Plaintiff was made using an ATDS, which has

 the capacity to store or produce telephone numbers to be called, without human intervention, using

 a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

 227(a)(1).

        37.     The calls at issue were placed by the Defendant using a “prerecorded voice,” as

 specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).

        38.     Plaintiff repeatedly requested the Defendant to stop calling his cell phone, however,

 the Defendant continued to make calls.

        39.     Plaintiff’s conversations with the Defendant putting them on notice that he did not

 want more phone calls were ignored.

        40.     Defendant has recorded at least one conversation with the Plaintiff.

        41.     Defendant has recorded numerous conversations with the Plaintiff.

        42.     Defendant has made approximately seventy five (75) calls to Plaintiff’s

 aforementioned cellular telephone number in or about the past four years which will be established

 exactly once Defendant turns over their dialer records.

        43.     Despite actual knowledge of their wrongdoing, the Defendant continued the

 campaign of abusive robocalls.

        44.     Defendant has been sued in federal court where the allegations include: calling an

 individual using an ATDS after the individual asked for the calls to stop.



                                                  5
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 6 of 10



        45.     By effectuating these unlawful phone calls, Defendants have caused Plaintiff the

 very harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."

        46.     Defendant’s aggravating and annoying phone calls trespassed upon and interfered

 with Plaintiff’s rights and interests in his cellular telephone and cellular telephone line, by

 intruding upon Plaintiff’s seclusion.

        47.     Defendant’s phone calls harmed Plaintiff by wasting his time.

        48.     Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

 whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

 of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the

 battery life on his cellular telephone, and by using minutes allocated to Plaintiff by his cellular

 telephone service provider.

        49.     Defendant’s corporate policy and procedures are structured as to continue to call

 individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may

 have mistakenly believed it had.

        50.     Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

 voice message to collect debts from individuals such as Plaintiff for its financial benefit.

        51.     In the last 3 years, the Defendant has had 6,149 complaints reported to the Better

 Business Bureau (BBB), of which 2,822 of those complaints are classified as being related to

 “Billing/Collection Issues.” (bbb.org/capitalonebank(usa)n.a./complaints).

        52.      Making money while breaking the law is considered an incentive to continue

 violating the TCPA and other state and federal statutes.

        53.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. §227(b)(1)(A).

                                                   6
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 7 of 10



        54.     Defendant violated the TCPA and FCCPA with respect to the Plaintiff.

        55.     Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff.

                                                  COUNT I
                                           (Violation of the TCPA)

        56.     Plaintiff incorporates Paragraphs one (1) through fifty five (55).

        57.     Defendant willfully violated the TCPA with respect to the Plaintiff each time they

 called the Plaintiff after he revoked his consent to be called by them using an ATDS or pre-

 recorded voice.

        58.     Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for

 each of the auto-dialed calls made to Plaintiff’s cellular telephone after Plaintiff revoked his

 consent to be called by them using an ATDS or pre-recorded voice.

        59.     Defendant, Capital One Bank repeatedly placed non-emergency telephone calls to

 the wireless telephone number of Plaintiff using an automatic telephone dialing system or

 prerecorded or artificial voice without Plaintiff’s prior express consent in violation of federal law,

 including 47 U.S.C § 227(b)(1)(A)(iii).

        60.     As a result of Defendant’s illegal conduct, Plaintiff suffered actual damages and,

 under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such

 violation of the TCPA.

        61.     Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,

 Capital One Bank (USA), N.A., from violating the TCPA in the future.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

 judgment against Defendant for statutory damages, punitive damages, actual damages and any

 other such relief the court may deem just and proper.


                                                   7
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 8 of 10



                                               COUNT II
                                       (Violation of the FCCPA)

           62.    Plaintiff incorporates Paragraphs one (1) through fifty five (55).

           63.    At all times relevant to this action Defendant is subject to and must abide by the

 law of Florida, including Florida Statute § 559.72.

           64.    Defendant has violated Florida Statute § 559.72(7) by willfully communicating

 with the debtor or any member of his family with such frequency as can reasonably be expected

 to harass the debtor or his family.

           65.    Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

 conduct which can reasonably be expected to abuse or harass the debtor or any member of his

 family.

           66.    Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a debt

 when Defendant knows that the debt is not legitimate or assert the existence of some legal right

 when Defendant knows that right does not exist.

           67.    Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

 continuous sustaining of damages as described by Florida Statute §559.77.

           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

 judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

 interest, attorney fees, enjoinder of future illegal conduct, and any other such relief the court may

 deem just and proper.




                                                    8
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 9 of 10



                                             COUNT III
                           (Invasion of Privacy – Intrusion Upon Seclusion)

         68.     Plaintiff incorporates Paragraphs one (1) through fifty five (55).

         69.     Defendant through its collection conduct, has repeatedly and intentionally invaded

 Plaintiff’s privacy.

         70.     All of the calls made to Plaintiff’s cell phone by Defendant and its agents using an

 automatic telephone dialing system were made in violation of the TCPA, and were unreasonable

 and highly offensive invasions of Plaintiff’s right to privacy.

         71.     Defendant’s persistent autodialed calls to his cellular phone eliminated Plaintiff’s

 right to be left alone.

         72.     Defendant’s autodialed collection calls disrupted Plaintiff’s privacy, disrupted

 Plaintiff’s sleep, disrupted Plaintiff during mealtimes and continually frustrated and annoyed

 Plaintiff.

         73.     These persistent autodialed collection calls eliminated the peace and solitude that

 the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff went with

 his cellular phone.

         74.     By calling his cellular phone, Plaintiff had no escape from these collection calls

 either in his home or when he left the home.

         75.     By persistently autodialing Plaintiff’s cellular phone without prior express consent,

 Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA, and caused

 Plaintiff to suffer concrete and particularized harm.

         76.     Defendant’s harassing collection conduct and tactic of repeatedly auto dialing

 Plaintiff to his cellular after requests to stop is highly offensive to a reasonable person.

         77.     Defendant intentionally intruded upon Plaintiff’s solitude and seclusion.
                                                  9
Case 1:20-cv-20536-UU Document 1 Entered on FLSD Docket 02/05/2020 Page 10 of 10



         78.     As a result of Defendant’s action or inaction, Plaintiff has been damaged.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages and any

  other such relief the court may deem just and proper.


                                               Respectfully submitted,

                                               Heather H. Jones, Esq.
                                               Heather H. Jones, Esq.
                                               Florida Bar No. 0118974
                                               William “Billy” Peerce Howard, Esq.
                                               Florida Bar No. 0103330
                                               The Consumer Protection Firm, PLLC
                                               4030 Henderson Boulevard
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500, ext. 205
                                               Facsimile: (813) 435-2369
                                               Heather@TheConsumerProtectionFirm.com
                                               Billy@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff




                                                  10
